 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONDEL DELBERT GARDNER,                           No. 2: 19-cv-0272 TLN KJN P
12                      Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding with a civil rights action pursuant to 42 U.S.C.

18   § 1983. On October 2, 2019, counsel was appointed for the limited purpose of investigating

19   plaintiff’s claim and drafting an amended complaint. (ECF No. 15.)

20          Accordingly, IT IS HEREBY ORDERED that plaintiff’s August 21, 2019 motions for

21   discovery and summary judgment (ECF No. 14) are vacated as premature.

22   Dated: October 7, 2019

23

24

25
     Gard272.vac
26
27

28
                                                       1
